Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 1 of 17




            EXHIBIT P
           Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 2 of 17




 From:            Tricia L Roland
 Date:            July   13, 2017 10:35:00 AM ( -07)
To:               Jennifer J. Petritz
Cc:               Jaffe, Darcy (emaii);Kathy M. Hare;Kelly J. Paananen;Tricia Roland
Subject:           Stroke Center MB modified schedule.


Attachments:      Re Your return to work on 7 3.msg; MB and clinic on 7 1l.msg; clinic updated with
                  totals.xlsx; MB modified schedule.pptx;


Hello Jennifer,
As per our phone conversation I am attaching my justification behind the modified schedule that was
proposed for Mattie along with some email exchanges.
Once I found out about Mattie's need for accommodation I went to Kelly to have a conversation to see what
would be the best options for meeting the needs of the department and accommodating Mattie.
We have had ongoing issues with Mattie working overtime due to not appropriately managing her time and
going into unauthorized over time during her Friday clinic at the end of her 80 hours. Taking that into account
and wanting to ensure we accommodate her FMLA I thought it would be best to anticipate not having
patients scheduled automatically on Friday and once she was back and settled in if she was feeling like she
could handle 3 patients on Friday Dr. Tirschwell and I would determine which patients were the highest
priority to be seen. Dr. Tirschwell and I agreed on this plan and he was actively involved in reviewing the
schedule prior to me sending to Mattie to make sure we were meeting the needs of the department. We are
far surpassing our time frame for having stroke patients seen 2-3 weeks post D/C. One four hour clinic is
equal to .1 FTE. Due to the lack of ARNP coverage in the stroke clinic we have had to re-schedule multiple
patients. The inpatient ARNP's (Anna Krumpe, Marylou Willis and Lynne Smith) have been kind enough to
help us out when there schedule permits. They have given us specific days where they can see patients. They
had previously agreed to see 6 patients on Friday July ih and Tuesday July 11th (both of these days were
booked with 6 patients) once we heard of Mattie's return we decided it only fair to have Mattie see these
patients as the inpatient ARNP's were seeing patients in stroke clinic in addition to their other full time work.
I'm attaching for you an excel which lists the number of patients Mattie saw/week divided by Tuesday/Friday
clinic. I would call your attention to column D and G. These were the total number of patients booked for a
specific day. As you can see it was pretty typical for Mattie to have anywhere between 8-12 patients booked
per week. Those weeks where it was less than that was usually related to patients calling and cancelling
ahead of time. The column marked "red" is patients that did not show. As you can see by row 48 while we
frequently had between 8-12 patients booked per week in reality on average she was only seeing around 3 on
Tuesday and 3 on Friday. This goes along with our high no show rate (one of the highest among the clinic).
Taking all this into account it seemed more than reasonable to book 6 patients on Tuesdays. If Mattie
attended rounds on Monday/Wednesdays and case conference on Fridays as detailed in her schedule we felt
this would give her prep time to know the patients and any pertinent issues that arose. She them had
additional time built into Wednesday's schedule for completion of documentation. It's also worth mentioning
that at any point Mattie could have and should have communicated with me any concerns and problem solve
around her schedule. She did not do this and lately has ignored all my communications making it extremely
difficult to meet the needs of our patients and problem solve anything. Mattie has expressed concerns
regarding patients getting roomed late. I reached out to Crystal Kelly the stroke clinic nurse manager to
understand what led to Mattie leaving at 7pm on Tuesday. Crystal sounded frustrated. They have had to
knock on the door when Mattie is seeing patients to see when she plans on finishing as she takes a long time
in rooms. Crystal stated for patient satisfaction reasons they don't room patients until Mattie is ready to see
them since she always runs late and the lobby is a more comfortable waiting area and describes the chairs in
the rooms as too hard for the patients. The nurse that was here on Tuesday was supposed to leave at Spm
and had to stay until 7pm due to Mattie's poor time management. Crystal is documenting the clinic issues.




                                                                                                              UWMB005327
              Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 3 of 17



While there is a great deal of work that needs to be done in the clinic re workflow and efficiency I don't think
what occurred Tuesday was related to late rooming. I've attached some time stamps of charts from Tuesday
for your review.
Please do not hesitate to reach out to me if you have additional questions.

Thank you,

Tv(,dcv


Tricia L. Roland, MPH, BSN, RN
Stroke Program Manager

Harborview Medical Center
325 Ninth Avenue, Seattle, WA 98104
Mailbox 359775 I 3CT-79.1
Phone (206)744-2403 I Fax (206)744-3976
Email: troland@uw.edu




           ,Med.cine
"The above email may contain patient identifiable or confidential information. Because email is not secure, please be aware of associated risks of email

transmission . If you are a patient, communicating to a UW Medicine Provider via email implies your agreement to email communication; see

http://www.uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm

The information is intended for the individual named above . If you are not the intended recipient, any disclosure, copying, distribution or use of the

contents of this information is prohibited . Please notify the sender by reply email, and then destroy all copies of the message and any attachments . See

our Notice of Privacy Practices at www.uwmedicine.org."




                                                                                                                                                          UWMB005328
           Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 4 of 17




From:             Tricia Roland
Date:             June 30, 2017 9:34:18 PM (-07)
To:               mjeanty@u.washington.edu
Cc:               Marthilde Brzycki;Nola Balch;Kathy M Hare;Kelly J. Paananen
Subject:          Re: Your return to work on 7/3


Attachments:

        Hello Mattie,

        The schedule/workflow detailed for the period of your reduced work schedule
        accommodation meets the needs of our unit and is reasonable. I worked hard to
        establish a plan that is workable and aligns both with the expectations detailed in
        your action plan from April and the parameters for a reduced work schedule
        defined by your health care provider.

        This schedule/workflow is not up for negotiation, though as ever, if you run into
        challenges in meeting the work expectations you should come to me right away
        so that we can engage in a problem solving discussion to review workflow,
        priorities and strategies.

        You certainly should take your 15 minutes breaks each shift, please do so. As
        you know, these will be one 15 minute break on each 5 hour shift and two 15
        minute breaks and a 30min lunch on the one scheduled 8 hour shift.

        Lastly, as you see on the schedule, I have scheduled one meeting between
        yourself, Kelly and I, to touch base after your extended absence. To be clear,
        you should expect to meet with me or any other member of the leadership team
        as a regular part of your duties, as would any employee at HMC. While you are
        welcome to have union representation at an investigatory interview, a corrective
        action meeting or grievance meeting; you are not entitled to union
        representation as a part of routine departmental discussions. Should you have
        questions about this, please contact your union representative for clarification.

        I will see you Monday morning Mattie. Have a good weekend.


Tricia


Tricia L. Roland, MPH, BSN, RN
Stroke Program Manager

On Jun 30, 2017, at 7:28 PM, mjeanty@u.washington.edu wrote:




                                                                                              UWMB005329
   Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 5 of 17



Hi Tricia,

Friday 7/7 is 8 hours - I am allowed by law to have a 30 minute lunch period and
15 minute breaks- which you left out.

My notes have been completed in a timely manner per hospital policy since hired
with 100% compliance for billing prior to you changing my workflow.

My regular workflow was 5 patients on Tuesdays - and I requested 5 patients to
be added on Fridays (total 10 patients) -completing some of my notes and follow
-ups the next workday.

In your new workflow, you mentioned 3 cases on Fridays and 6 cases on
Tuesdays- total 9 patients. As I have mentioned to you and Kelly on multiple
occasions, the patients do not show up exactly at their appointment time or
roomed at the exact scheduled time.

Unfortunately, I cannot handle working part-time and seeing 6 patient on a clinic
day; which is more than my usual load at this time. And based on your workflow,
I will not have prep time for Tuesdays clinic. I will no longer be able to add any
add-ons like I used to on my clinic days - due to the schedule restrictions and
recent disruption to my workflow.

I can see 3-4 patients on Tuedays and 2-3 patients on Fridays- giving me time
to go to didactics and conference. That is close to evenly distributed and is 7 out
of my usual 10 patients.

I would like advance warning prior to any meeting with you and Kelly. I need my
union representative present during any private meeting with you, Kelly, and any
other member of management.

Thank you,
Marthilde

On Fri, 30 Jun 2017, Tricia L Roland wrote:


      David is right they were attached but I've included again.



      Tricia




      Tricia L. Roland, MPH, BSN, RN




                                                                                      UWMB005330
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 6 of 17



  Stroke Program Manager



  Harborview Medical Center

  325 Ninth Avenue, Seattle, WA 98104

  Mailbox 359775   I 3CT-79.1
  Phone (206) 744-2403     1   Fax (206) 744-3976

  Email: troland@uw.edu




 "The above email may contain patient identifiable or confidential

  information. Because email is not secure, please be aware of
  associated

  risks of email transmission. If you are a patient, communicating to a
  uw
  Medicine Provider via email implies your agreement to email
  communication;

  see http://www.uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm

 The information is intended for the individual named above. If you
 are not

  the intended recipient, any disclosure, copying, distribution or use of
  the

  contents of this information is prohibited. Please notify the sender by

  reply email, and then destroy all copies of the message and any
  attachments.

  See our Notice of Privacy Practices at www.uwmedicine.org ."




                                                                            UWMB005331
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 7 of 17




  -----Original Message-----

  From: David L. Tirschwell [ mailto:tirsch@uw.edu]

  Sent: Friday, June 30, 2017 5:48 PM

 To: Marthilde Brzycki

  Cc: Tricia Roland; Marthilde Brzycki; KIM FRANCIS; Nola Balch; Kathy
  M Hare;

  Kelly J. Paananen

  Subject: Re: Your return to work on 7/3



 There was an attachment to the email, i saw them



 Thank you

  -------------------------------------
  David Tirschwell, MD

  Harborview Neurology and

  UW Medicine Comprehensive Stroke Center



       On Jun 30, 2017, at 5:46 PM,
       "mjeanty@u. washington .edu"

  < mjeanty@u.washington.edu > wrote:



       Hello,

       Where are the slides?




                                                                         UWMB005332
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 8 of 17



           On Fri, 30 Jun 2017, Tricia L Roland wrote:



           Mattie,



           I was made aware by Kim Francis that you
           plan to return to work on

           Monday. I have attached a schedule that works
           best to fit the needs

           of the department as well as accommodates
           your FMLA request.



           You can see in the attachment there are two
           slides. Slide 1 is your

           schedule from Monday 7/3 - Monday 7/10. I
           needed to make adjustments

           due to Friday clinic being booked and the July
           4th holiday. Slide 2

           represents your schedule from 7/11 on until
           your FMLA is either

           completed or reevaluated on 9/1/17.



           Please keep in mind this is subject to change
           should the needs of the

           department change but if any changes need to
           be made I will give you

           ample notice.



           I'm glad we were able to make this work.
           Should you have any

           questions please do not hesitate to reach out,
           otherwise I will plan




                                                                    UWMB005333
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 9 of 17



           to see you in the office on Monday.




           Tricia




           Tricia L. Roland, MPH, BSN, RN



           Stroke Program Manager




           Harborview Medical Center



           325 Ninth Avenue, Seattle, WA 98104



           Mailbox 359775   I 3CT-79.1


           Phone (206) 744-2403    1   Fax (206) 744-3976



           Email: < mailto:troland@uw.edu >
           troland@uw.edu




                                                                    UWMB005334
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 10 of 17




            < http://uwmedicine.org/ > Description: Visit
            UW Medicine on.line



            "The above email may contain patient
            identifiable or confidential

            information. Because email is not secure,
            please be aware of

            associated risks of email transmission. If you
            are a patient,

            communicating to a UW Medicine Provider via
            email implies your

            agreement to email communication; see

            < http://www.uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm >

            http://www .uwmedicine.org/Giobai/Compliance/EmaiiRisk.htm



            The information is intended for the individual
            named above. If you




                                                                            UWMB005335
Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 11 of 17



            are not the intended recipient, any disclosure,
            copying, distribution

            or use of the contents of this information is
            prohibited. Please

            notify the sender by reply email, and then
            destroy all copies of the

  message and any attachments.

            See our Notice of Privacy Practices at
             < http://www.uwmedicine.org/>

            www.uwmedicine.org ."




                                                                     UWMB005336
                      Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 12 of 17



 From:                  Tricia L Roland
 Date:                  July 12, 2017 8:14:00 AM (-07)
To:                     Nola Balch
 Cc:                    Kelly Paananen;Kathy M. Hare
 Subject:               MB and clinic on 7/11


Attachments:

Below are screen shots from Patients Mattie saw in clinic yesterday. Five of the six patients had "unable to write notes due to time constraints" in the patients chart. None of her notes
were completed. Patients were booked at 12, 1, 1:45, 2:30, 3:15, and 4 pm. Mattie was clocked in from 1134-1858. At no point did she communicate with me that she would need to
work extra hours nor was it communicated that she was having difficulty completing her work in a timely fashion.
This morning she forwarded me an email sent to Dr. Tirschwell that she apparently has an appointment today that was booked over one month ago. She did not address me at all in the
email she just forwarded what she wrote to Dr. Tirschwell.

Patient #1
'a tient Events Log - Last Refresh Time: 07/12/2017 07:56:34
:vent History
 OatefTint@ •                E""n1                         I Department             I u..,               I Commenls
    D711112017   11 .43:51   Oepa~ment   check-on sta...    HMC STROKE      CU     Molls. EliZa .
    0711112017   t1 :44:24   D~partme rn check·in co...     HMC STROKE      CU ... Mills:. Eliza. .•
    D7/1112017   12 00:47    Start Roommg                   HMC STROKE      CU     Jonl"l:s.on, D .. .
    0711112017   12:03:27    Dono Rooming                   HMC STROKE      CU. .    Brzycki , M .. .
    0711112017   12:03"27    Start VISit                    HMC STROKE      CU. .    Brzycki . M.-
'f' 07111/2017   13.04:52    Vis~ Complete                  HMC STROKE      CU. .    Brzycki. M



Patient #2
Date/Time .....                I Event                            I De partment                   I User               I Comment'
  0711 1/2017 12:08:23          Department chec k-i n sta..         HMC     STROKE       CLI ..       Midd leton •.
  0711 112017 12:09:09          Depart ment check-i n co __         HMC     STROKE       CLL          Midd leton .
  07/111201713 :13:17           Start Rooming                       HMC     STROKE       CLI ..       Jo hnson, D..
  07/ 11/2017 13:26:46          Done Roo ming                       HMC     STROKE       CLI ..       Brzycki, M ..
  07/11/20 17 13:26:46          Start V isit                        HMC     STROKE       CLI ..       Brzyc ki, M ..
  07/11/2 017 14:27:43          V isit Complet e                    HMC     STROKE       CLI ..       Brzyc ki, M ..




         PAST MEDICAL HISTORY:'*"
         LABS: -·
         IMAGING: •••
         PHYS ICAL EXAMINATION:
         :VITAL SIGNS: BP (!) 148192 I Pulse 73 I Temp 98.1 "F (38. 7 "C) (Tympanic) I Resp 16 I Ht 5' 9" (1 .753 m) I W12031b 11 .2 oz (92.4 kg) I Sp02 97% I BMI 30.08 kg/m'
         GENERAL APPEARANCE. •••


         CURRENT STATUS: Patient is alert oriented an neurologically stable this vis~.

         UNABLE TO WRITE NOTES DUE TO TIME


 Conversation : N ew Patient


Patient #3
Patient Events Log- Last Refresh Time: 07/12/2017 07:58:10
 Event History
   Dateffi me . . ._                 I Eve nt                        I De partment                       I User            I Comments
     07/ 11/2017 12:59:13             Department chec k-in sta ..         HMC STROKE         CLI ..       Middleton , .
     07111/2 01 7 12:59:49            Department chec k-in co ..          HMC STROKE         CLI ..       Middleto n, .
     07111/2 017 13:52:23             St art Roo ming                     HMC STROKE         CLI ..       Johnson. D..
     07111/2017 15:34:12              Done Rooming                        HMC STROKE         CLI ..       Brzycki. M..
     07/11120171 5:34:12              Start Visit                         HMC STROKE         CLI..        Brzy cki. M..
     07/1112017 16:05:55              Visit Complete                      HMC STROKE         CLI..        Jo hn son. D..




                                                                                                                                                                                      UWMB005337
                      Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 13 of 17



 N~P;~~tll!on t
 Stroke                                                                                                                                                TIA !transient isi::haemk" iitllack:l • Primary
 RtMon fot Vrstt Hr!\ory


rogress Notes
Prog re« Not" by Brzycki, Marthilde, ARN P at 7{11/2017 1:45PM
 Aul:hor:                             8rtye:ki', MartMde. ARNP                                         Author Typt:                   Nur'Se- Practitioner                                               frle-d:
 NClte Status::                       Sign at clo!.e ~ncount~r                                         Cos1gn:                        Cosign Nol Required                                                Encounter Oat~
 Edrtor:                              Elnyclci, Marthilde. ARNP (Nun;i! Praaitioner)
    UNABLE TO FINISH NOTES DUE TO llME CONSTRAINT

    CHIEF COMPLAINT:
    Patient presents 1n Stroke C11rnc for follow up .....

    liliiiiiiiiiiiiii{left
    HISTORY OF PRESENT ILLNESS_
                                              right bQth:1077BS) handed female ...

    PAST MEDICAL HISTORY: ~·
    LABs:••·
    IMAGING: •••
    PHYSICAL EXAM INATION:
    :VITAL SIGNS_BP 1331621 Ptlse 81 1Temp 98.1 •F (36.7 •c) [Tympanic) I Resp 161 Ht 5' 6.5" (1.669 m) I Wt 150 lb 32 oz (66.1 kg) I Sp02 98% I BMI23.8B kglm'
    GENERAL APPEARANCE " '



Patient #4



 Patient Events Log - Last Refresh Time: 07/12/2017 07:58:58
  Event History
    Date!Time """"                I Event                              I Department                I User             I Comments
       07/11/2017 13:58:02          Department chec k-in sta __          HMC    STROKE    CLI __    Middleton. _
       07/11/2017 13:59:10          De part ment chec k-in co __         HMC    STROKE    CLI       Middleton, _
       07/11/2017 15:00:35          Start Roo mmg                        HMC    STROKE    CLI __    Jo hnson, D__
       07/11/201716:11:26           Done Roo ming                        HMC    STROKE    CLI ..    Brzycki, M __
       07/11/201716:11:26           St art V isit                        HMC    STROKE    CLI ..    Brzyck i, M __
   'f" 07/11/2017 16:59:39          V isit Complet e                     HMC    STROKE    CLI ..    Greig, Elai n__




     Progress Notes
          Prog ress Notes by Brzycki, Marthilde, ARNP at 7/11/2017 2:30 PM
          Author:                                      Brzycki, M arthilde, ARNP                                                   Author Type:                                  Nurse Practitioner
          Note Status:                                 Sign at close en counter                                                    Cosign:                                       Co sign Not Required
          Edit or:                                     Brzycki. Ma rthilde, ARNP (Nu rse Practitioner)


             UNABLE TO WR ITE PROGRESS NOTES TODAY DUE TO TIME.


             CHIEF COMPLAIN T:
                                                                            Bilateral ischemic strokes •••

                                                                 d {left right both: 107788} handed male ...

             PAST MEDICAL HISTORY: •••
             LABS: ...



Patient #5

  Patient Events Log - Last Refresh Time: 07/12/2017 07:59:50
   Even t History
     Date!Time """"                I Event                             I Department                I User             I Comments
        07111 /2017 14:32:1 3        Department chec k-in sta ..         HMC     STROKE   CLI ..    Mills. Eliza ..
        07/11/2 017 14:33:21         De partment c heck-in c o__         HMC     STROKE   CLI       Mill s, Eliza _
        07111/2 017 15:31 :04        Start Ro oming                      HMC     STROKE   CLI ..    Joh nson , D..
        07/ 11120 17 17:06:47        Done Roo ming                       HMC     STROKE   CLI ..    Brzyck i, M __
        07/11/2 01 7 17:06:47        Start V is it                       HMC     STROKE   CLI __    Brzyc ki, M __
    'f" 07/11/2017 17:30 :21         V is it Complete                    HMC     STROKE   CLI __    Brzycki, M ..




                                                                                                                                                                                                                          UWMB005338
                        Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 14 of 17



      Patient presents in Stroke Clin ic for follow up " '
      HISTORY OF PRESEN T ILLNESS :
                                                   {left right both:107788} handed male ' "

      PAST MED ICAL HISTORY: " '
      LABS: •••
      IMAGING: •••
      PHYSICAL EXAMINATION:
      :VITAL SIG NS: BP 130/72 1Pulse 65 1Temp 98.1 'F (36.7 'C) (Tympani c) I Resp 16 1Ht 5' 8" (1.727 m) I Wt 168 lb 6.4 oz (76.4 kg ) I BMI 25.6 1 kg/m 2
      GENERAL APPEARANCE. " '


      CURRENT STATUS: Patten! is neurological ly stable.
      He has fo llowed up with speec h, PT/OT. Taking eliquis w ith out issues.
      UNABLE TO WRITE PROGRESS NOTE DUE TO TIME.


:onversation: New Patient


Patient #6



  Patient Events Log - Last Refresh Time: 07/12/2017 08:01:03
   Eve nt History
     Date!Time . . ._                 I Event                                 I Department                    I User               I Comments
       07111/2017       15:13:18        Depart ment c hec k-in st a..           HMC     STROKE       CU ..     Midd let on, .
       0711 112017      15:13:59        Department c hec k-i n co ..            HMC     STROKE       CLI ..    Midd let on•.
       0711112017       16:12:36        Start Roo ming                          HMC     STROKE       CLI ..    Johns on. D..
       0711 112017      17:44:03        Don e Rooming                           HMC     STROKE       CLI ..    Brzycki. M..
       0711112017       17:44:03        Start Visit                             HMC     STROKE       CLL       Brzycki. M .
       0711112017       18:31 :09       V1s1t Complete                          HMC     STROKE       CLI ..    Brzyc ki, M ..




Progress Notes
    Progress Notes by Brzycki, Ma rthi lde, ARNP at 7/ 11/2017 4:00 PM
    Authoc                                              Brzycki, M arth ilde, ARNP                                                                 Author Type:                                        Nurse Practitione r
    Note Status:                                        Sig n at close enco unter                                                                  Co sign:                                            Cosig n Not Requ ir ed
    Editor:                                             Brzycki. M arthilde. ARN P (Nur se Practitioner)


        UNABLE TO WRITE PROGRESS NOTE DUE TO TIME

        CHIEF CO MPLAINT:
        Patient presents in Stroke Clini c for follow up " '

                                                                          {left nght both : 107788} handed male " '

        PAST MEDICAL HISTORY: •••
        LABS: ...
        IMAGING: "'
        PHYSICAL EXAMINATION:


Tv~




Tricia L. Roland, MPH, BSN, RN
Stroke Program Manager

Harborview Medical Center
325 Ninth Avenue, Seattle, WA 98104
Mailbox 359775 I 3CT-79.1
Phone (206) 744-2403 I Fax (206) 744-3976
Email: tro land@ uw .ed u




UWMedicine
"The above email may contain patient identifiable or confidential information. Because email is not secure, please be aware of associated risks of ema il transmission. If you are a patient, communicating to a UW Medicine Provider via email implies your
agreement to email communication; see http:l/www.uwmedicine.org/Giobai/Compliance{EmaiiRisk.htm
The information is intended fort he individual named above. If you are not the intended recipient, any disclosure, copying, distribution or use of the contents of this information is prohibited. Please notify the sender by reply email, and then destroy all
copies of the message and any attachments. See our Notice of Privacy Practices at www.uwmedicine.org."




                                                                                                                                                                                                                                                             UWMB005339
           Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 15 of 17


                Tuesday                    Tuesday Totals Booked       Friday                     Fridayy Totals Booked
                Green/blue       Red                                   Green/Blue       Red
     7/1/2016                                                                       2                                     2
     7/5/2016                2         1                           3
     7/8/2016                                                                       4                                     4
   7/12/2016                 4         2                           6
   7/15/2016                                                                        3         1                           4
   7/19/2016                 4                                     4
   7/22/2016                                                                        3                                     3
   7/26/2016                 1                                     1
   7/29/2016                                                                        5                                     5
     8/2/2016                5                                     5
     8/5/2016                                                                       4         1                           5
     8/9/2016                2         1                           3
   8/12/2016                                                                        2         2                           4
   8/16/2016                 3         1                           4
   8/19/2016                                                                        5                                     5
   8/23/2016                 5                                     5
   8/26/2016                                                                        2         1                           3
   8/30/2016                 2         3                           5
     9/2/2016                                                                       3         1                           4
     9/6/2016
     9/9/2016                                                                       3         1                           4
   9/13/2016                 4         1                           5
   9/16/2016                                                                        2                                     2
   9/20/2016                 4                                     4
   9/23/2016                                                                        3         1                           4
   9/27/2016                 5                                     3
   9/30/2016                                                                        2         3                           5
   10/4/2016
   10/7/2016                                                                        3         2                           5
  10/11/2016                 3         2                           5
  10/14/2016                                                                        1                                     1
  10/18/2016                 5         1                           6
  10/21/2016                                                                        5                                     5
  10/25/2016                 2         2                           4
  10/28/2016                                                                        2         2                           4
   11/1/2016                 5                                     5
   11/4/2016                                                                        4         1                           5
   11/8/2016                 4         2                           6
  11/10/2016                 2                                     2
  11/15/2016                 1         4                           5
  11/17/2016                                                                        2                                     2
  11/18/2016                                                                        2         2                           4
  11/22/2016                 2         3                           5
  11/29/2016                 2         2                           4
   12/2/2016                                                                       4
Average            3.19047619                                            2.952380952
   Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 16 of 17
                                   First week back
               Monday 7/3           Tuesday 7/4      Wednesday 7/5        Thursday 7/6   Friday 7/7


7/3/17-        7:30-9:30            Holiday          7:30-9:00 Rounds     Off            Clinic 8:30-5
               Rounds                                                                    -9:00
7/8/17                                               9:00-10:00 Meet                     -9:45
               9:30-12:30                            with Kelly and                      -10:30
               -MD inbasket                          Tricia                              -11:15
               (test results, Pt                                                         -12:00
               questions,                            10:00-12:30 clinic                  -12:45
               FMLA, email                           prep email catch
               catch up)                             up                                  Lunch 1:30-2

                                                                                         2:30-4:30 Friday
                                                                                         Case Conference

               5                    8                5                    0              8

               Monday 7/10          Tuesday          Wednesday            Thursday       Friday

               1.Y..l.¥...1Q        Follow regular
               7:30-9:30            schedule from
               Rounds               July 11 to
                                    September 1,
               9:30-12:30           2017
               Complete notes
               from Friday 7/8.
               Follow up on
               tests, email,
               FMLA

 Total Hours   5


                                                                                                  UWMB005341
      Case 2:18-cv-01582-CKJ Document 40-16 Filed 11/27/19 Page 17 of 17

                               Mattie's 20hr Schedule*
           Mondays             Tuesdays                Wednesdays          Thursdays Fridays
           7:30-9:30           Clinic                  7:30-9:30 Rounds    Off       11:30-2:30
           Rounds              1200-5:00                                             -Possible clinic TBD by
                               6 patients              9:30-1230                     Tricia and Dr. Tirschwell
           9:30-12:30          1. 12                   -Complete notes               -11:30
           -MD inbasket        2.    12:45             and follow ups                -12:15
           (test results, Pt   3.    1:30              from lues clinic.             -1:00
           questions,          4.    2:15              -weekly 1 hour                If no clinic patients
           FMLA)               5.    3                 meeting with Dr.              then ...
           -15min break        6.    3:45              Tirschwell                    -MD inbasket (test
                                                       -15min break                  results, Pt questions,
                               -15min break to                                       FMLA)
                               be built in to                                        -15min break
                               template so Pt
                               times may adjust                                      2:30-4:30 Friday Case
                               slightly. I will keep                                 Conference
                               you updated.


   Total           5                     5                      5                0               5
   Hours




*Schedule may change to fit the needs of the department
                                                                                                      UWMB005342
